            Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 1 of 21




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
JOHN MAHONEY, on behalf of himself and all :
others similarly situated,                                             :
                                                                       :
                               Plaintiffs,                             :
                                                                       :
                               v.                                      :   CLASS ACTION COMPLAINT
                                                                       :      FOR INJUNCTIVE AND
HERR FOODS INCORPORATED,                                               :     DECLARATORY RELIEF
                                                                       :
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                    INTRODUCTION
1.        Plaintiff JOHN MAHONEY (“Plaintiff” or “MAHONEY”), on behalf of himself and

          others similarly situated, asserts the following claims against Defendant HERR FOODS

          INCORPORATED (“Defendant” or “HERR FOODS”) as follows.

2.        Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people in the

          United States are visually impaired, including 2.1 million who are blind, and according to

          the American Foundation for the Blind’s 2016 report, approximately 300,000 visually

          impaired persons live in the State of Pennsylvania.

3.        “Being unable to access website puts individuals at a great disadvantage in today’s society,

          which is driven by a dynamic electronic marketplace and unprecedented access to

          information.” U.S. Dep’t of Justice, Statement of Eve L. Hill before the Senate Comm. on

          Health, Educ., Labor & Pensions, at 3 (May 14, 2013).

4.        Plaintiff is a blind, visually-impaired handicapped person and a member of a protected

          class of individuals under the




                                                                -1-
      Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 2 of 21




5.   ADA, under 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set

     forth at 28 CFR §§ 36.101 et seq.

6.   Plaintiff requires screen-reading software to read website content using his computer.

     Plaintiff uses the terms “blind” or “visually-impaired” to refer to all people with visual

     impairments who meet the legal definition of blindness in that they have a visual acuity

     with correction of less than or equal to 20 x 200.

7.   Plaintiff brings this civil rights action against Defendant to enforce Title III of the

     Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires,

     among other things, that a public accommodation (1) not deny persons with disabilities the

     benefits of its services, facilities, privileges and advantages; (2) provide such persons with

     benefits that are equal to those provided to nondisabled persons; (3) provide auxiliary aids

     and services—including electronic services for use with a computer screen reading

     program—where necessary to ensure effective communication with individuals with a

     visual disability, and to ensure that such persons are not excluded, denied services,

     segregated or otherwise treated differently than sighted individuals; and (4) utilize

     administrative methods, practices, and policies that provide persons with disabilities equal

     access to online content.

8.   By failing to make its Website available in a manner compatible with computer screen

     reader programs, HERR FOODS, a public accommodation subject to Title III, deprives

     blind and visually-impaired individuals the benefits of its online goods, content, and

     services—all benefits it affords nondisabled individuals—thereby increasing the sense of

     isolation and stigma among these Americans that Title III was meant to redress.




                                              -2-
       Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 3 of 21




9.    Upon information and belief, because HERR FOODS’s Website has never been accessible

      and because HERR FOODS does not have, and has never had, an adequate corporate policy

      that is reasonably calculated to cause its Website to become and remain accessible, Plaintiff

      invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring:

             a. that HERR FOODS retain a qualified consultant acceptable to Plaintiff
                (“Mutually Agreed Upon Consultant”) who shall assist it in improving the
                accessibility of its Website so the goods and services on them may be equally
                accessed and enjoyed by individuals with vision related disabilities;

             b. that HERR FOODS work with the Mutually Agreed Upon Consultant to ensure
                that all employees involved in website development and content development
                be given web accessibility training on a periodic basis, including onsite training
                to create accessible content at the design and development stages;

             c. that HERR FOODS work with the Mutually Agreed Upon Consultant to
                perform an automated accessibility audit on a periodic basis to evaluate whether
                HERR FOODS’s Website may be equally accessed and enjoyed by individuals
                with vision related disabilities on an ongoing basis;

             d. that HERR FOODS work with the Mutually Agreed Upon Consultant to
                perform end-user accessibility/usability testing on a periodic basis with said
                testing to be performed by individuals with various disabilities to evaluate
                whether HERR FOODS’s Website may be equally accessed and enjoyed by
                individuals with vision related disabilities on an ongoing basis;

             e. that HERR FOODS work with the Mutually Agreed Upon Consultant to create
                an accessibility policy that will be posted on its Website, along with an e-mail
                address and tollfree phone number to report accessibility-related problems; and

             f. that Plaintiff, their counsel and its experts monitor Defendant’s Website for up
                to two years after the Mutually Agreed Upon Consultant validates it is free of
                accessibility errors/violations to ensure HERR FOODS has adopted and
                implemented adequate accessibility policies.

10.   Web-based technologies have features and content that are modified on a daily, and

      in some instances, an hourly, basis, and a one time “fix” to an inaccessible website will not

      cause the website to remain accessible without a corresponding change in corporate

      policies related to those web-based technologies. To evaluate whether an inaccessible




                                               -3-
       Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 4 of 21




      website has been rendered accessible, and whether corporate policies related to web-based

      technologies have been changed in a meaningful manner that will cause the website to

      remain accessible, the website must be reviewed on a periodic basis using both automated

      accessibility screening tools and end user testing by disabled individuals.

                               JURISDICTION AND VENUE

11.   This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331 and 42

      U.S.C. § 12188.

12.   HERR FOODS purposefully targets and otherwise solicits business from Pennsylvania

      residents through its Website. Because of this targeting, it is not unusual for HERR FOODS

      to conduct business with Pennsylvania residents. In fact, the opposite is true: HERR

      FOODS clearly does business over the Internet with Pennsylvania residents, having entered

      into contracts with Pennsylvania residents that involve the knowing and repeated

      transmission of computer files over the Internet. See Gniewkowski v. Lettuce Entertain

      You, Order, ECF No. 123 (W.D. Pa Apr. 25, 2017) clarified by Order of Court, ECF No.

      169 (W.D. Pa. June 22, 2017) (Judge Schwab) (The court exercised personal jurisdiction

      over an out-of-forum defendant for claims its website is inaccessible to a visually disabled

      resident of the forum state.); see also Access Now Inc. v. Otter Products, LLC, Case No.

      1:17-cv-10967-PBS (D.Mass. Dec. 4, 2017) (exercising personal jurisdiction over forum-

      based plaintiff’s website accessibility claims against out-of-forum website operator).

13.   Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the judicial

      district in which a substantial part of the acts and omissions giving rise to Plaintiff claims

      occurred.




                                               -4-
       Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 5 of 21




14.   This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201 and

      2202.

                                          PARTIES
15.   Plaintiff, at all relevant times, is and was a resident of Bucks County, Pennsylvania.

16.   Defendant is and was at all relevant times a Pennsylvania Corporation doing business in

      Pennsylvania.

17.   Defendant’s branches, its Website and the goods and services offered thereupon, is a public

      accommodation within the definition of Title III of the ADA, 42 U.S.C. § 12181(7).

                                   NATURE OF ACTION
18.   The Internet has become a significant source of information, a portal, and a tool for

      conducting business, doing everyday activities such as shopping, learning, banking,

      researching, as well as many other activities for sighted, blind and visually-impaired

      persons alike.

19.   In today’s tech-savvy world, blind and visually impaired people have the ability to access

      website using keyboards in conjunction with screen access software that vocalizes the

      visual information found on a computer screen or displays the content on a refreshable

      Braille display. This technology is known as screen-reading software. Screen-reading

      software is currently the only method a blind or visually-impaired person may

      independently access the internet. Unless website are designed to be read by screen-reading

      software, blind and visually-impaired persons are unable to fully access website, and the

      information, products, goods and contained thereon.

20.   Blind and visually-impaired users of Windows operating system-enabled computers and

      devices have several screen reading software programs available to them. Some of these

      programs are available for purchase and other programs are available without the user



                                              -5-
       Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 6 of 21




      having to purchase the program separately. Job Access With Speech, otherwise known as

      “JAWS” is currently the most popular, separately purchased and downloaded screen-

      reading software program available for a Windows computer. Another popular screen-

      reading software program is NonVisual Desktop Access “NVDA.” Plaintiff uses the latter.

21.   For screen-reading software to function, the information on a website must be capable of

      being rendered into text. If the website content is not capable of being rendered into text,

      the visually-impaired user is unable to access the same content available to sighted users.

22.   The international website standards organization, the World Wide Web Consortium,

      known throughout the world as W3C, has published version 2.1 of the Web Content

      Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-established guidelines for

      making website accessible to blind and visually-impaired people. These guidelines are

      universally followed by most large business entities and government agencies to ensure

      their website are accessible.

23.   Non-compliant website pose common access barriers to blind and visually-impaired

      persons. Common barriers encountered by blind and visually impaired persons include, but

      are not limited to, the following:

             a.      A text equivalent for every non-text element is not provided;

             b.      Title frames with text are not provided for identification and navigation;

             c.      Equivalent text is not provided when using scripts;

             d.      Forms with the same information and functionality as for sighted

             persons are not provided;

             e.      Information about the meaning and structure of content is not

             conveyed by more than the visual presentation of content;




                                              -6-
Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 7 of 21




    f.      Text cannot be resized without assistive technology up to 200%

    without losing content or functionality;

    g.      If the content enforces a time limit, the user is not able to extend,

    adjust or disable it;

    h.      Web pages do not have titles that describe the topic or purpose;

    i.      The purpose of each link cannot be determined from the link text

    alone or from the link text and its programmatically determined link context;

    j.      One or more keyboard operable user interface lacks a mode of

    operation where the keyboard focus indicator is discernible;

    k.      The default human language of each web page cannot be

    programmatically determined;

    l.      When a component receives focus, it may initiate a change in

    context;

    m.      Changing the setting of a user interface component may

    automatically cause a change of context where the user has not been advised before

    using the component;

    n.      Labels or instructions are not provided when content requires user

    input, which include captcha prompts that require the user to verify that he or she

    is not a robot;

    o.      In content which is implemented by using markup languages,

    elements do not have complete start and end tags, elements are not nested according

    to their specifications, elements may contain duplicate attributes, and/or any IDs

    are not unique;




                                      -7-
       Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 8 of 21




             p.      Inaccessible Portable Document Format (PDFs); and,

             q.      The name and role of all User Interface elements cannot be

             programmatically determined; items that can be set by the user cannot be

             programmatically set; and/or notification of changes to these items is not available

             to user agents, including assistive technology.

                                  STATEMENT OF FACTS
24.   Defendant is a snack company that owns and operates www.herrs.com (its “Website”),

      offering features which should allow all consumers to access its goods and services

      throughout the United States, including Pennsylvania.

25.   Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

      without the assistance of screen-reading software. Plaintiff is, however, a proficient NVDA

      screen-reader user and uses it to access the Internet.

26.   Plaintiff has attempted to use Defendant’s Website at least once in the past. Unfortunately,

      because of HERR FOODS’s failure to build its Website in a manner that is compatible with

      screen reader programs, he is unable to understand, and thus is denied the benefit of, much

      of the content and services he wishes to access or use. For example:

             a. Many features on the Website lacks alt. text, which is the invisible code

                  embedded beneath a graphical image. As a result, Plaintiff was unable to

                  differentiate what products were on the screen due to the failure of the Website

                  to adequately describe its content.

             b. Many features on the Website also fail to Add a label element or title attribute

                  for each field. This is a problem for the visually impaired because the screen

                  reader fails to communicate the purpose of the page element. It also leads to the




                                               -8-
       Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 9 of 21




                 user not being able to understand what he or she is expected to insert into the

                 subject field.

             c. The Website also contains a host of broken links, which is a hyperlink to a non-

                 existent or empty webpage. For the visually impaired this is especially

                 paralyzing due to the inability to navigate or otherwise determine where one is

                 on the website once a broken link is encountered.

27.   As a result of visiting HERR FOODS’s Website and from investigations performed on his

      behalf, Plaintiff is aware the Website include at least the following additional barriers

      blocking his full and equal use:

             a. The Website does not provide a text equivalent for every non-text element;

             b. The purpose of each link cannot be determined from the link text alone or from

                 the link text and its programmatically determined link context;

             c. Web pages lack titles that describe their topic or purpose;

             d. Headings and labels do not describe topic or purpose;

             e. Keyboard user interfaces lack a mode of operation where the keyboard focus

                 indicator is visible;

             f. The default human language of each web page cannot be programmatically

                 determined;

             g. The human language of each passage or phrase in the content cannot be

                 programmatically determined;

             h. Labels or instructions are not always provided when content requires user input;

             i. Text cannot be resized up to 200 percent without assistive technology so that it

                 may still be viewed without loss of content or functionality;




                                              -9-
       Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 10 of 21




             j. A mechanism is not always available to bypass blocks of content that are

                 repeated on multiple web pages;

             k. A correct reading sequence is not provided on pages where the sequence in

                 which content is presented affects its meaning;

             l. In content implemented using markup languages, elements do not always have

                 complete start and end tags, are not nested according to their specifications,

                 may contain duplicate attributes, and IDs are not always unique; and

             m. The name and role of all UI elements cannot be programmatically determined;

                 things that can be set by the user cannot be programmatically set; and/or

                 notification of changes to these items is not available to user agents, including

                 assistive technology.

28.   These barriers, and others, deny Plaintiff full and equal access to all of the services the

      Website offers, and now deter him from attempting to use the Website and/or visit HERR

      FOODS. Still, Plaintiff would like to, and intends to, attempt to access HERR FOODS’s

      Website in the future to research the services the Website offers, or to test the Website for

      compliance with the ADA.

29.   Due to Defendant’s failure and refusal to remove access barriers to its website, Plaintiff

      and visually-impaired persons have been and are still being denied equal access to

      Defendant’s Website, and the numerous goods and services and benefits offered to the

      public through the Website.

30.   If the Website were accessible, i.e. if HERR FOODS removed the access barriers described

      above, Plaintiff could independently research the Website’s offerings, including store

      locations, items for purchase and delivery, and information on promotions.




                                              -10-
       Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 11 of 21




31.   Through his attempts to use the Website, Plaintiff has actual knowledge of the access

      barriers that make these services inaccessible and independently unusable by blind and

      visually-impaired people.

32.   Though HERR FOODS may have centralized policies regarding the maintenance and

      operation of its Website, upon and information and belief, HERR FOODS has never had a

      plan or policy that is reasonably calculated to make its Website fully accessible to, and

      independently usable by, individuals with vision related disabilities. As a result, the

      complained of access barriers are permanent in nature and likely to persist.

33.   The law requires that HERR FOODS reasonably accommodate Plaintiff’s disabilities by

      removing these existing access barriers. Removal of the barriers identified above is readily

      achievable and may be carried out without much difficulty or expense.

34.   Plaintiff’s above request for injunctive relief is consistent with the work performed by the

      United States Department of Justice, Department of Transportation, and U.S. Architectural

      and Transportation Barriers Compliance Board (the “Access Board”), all of whom have

      relied upon or mandated that the public-facing pages of website complies with an

      international compliance standard known as Web Content Accessibility Guidelines version

      2.1 AA (“WCAG 2.1 AA”), which is published by an independent third party known as

      the Worldwide Web Consortium (“W3C”).

35.   Plaintiff and the Class have been, and in the absence of an injunction will continue to be,

      injured by HERR FOODS’s failure to provide its online content and services in a manner

      that is compatible with screen reader technology.




                                              -11-
        Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 12 of 21




36.    HERR FOODS has long known that screen reader technology is necessary for individuals

       with visual disabilities to access its online content and services, and that it is legally

       responsible for providing the same in a manner that is compatible with these auxiliary aids.

37.    Indeed, the Disability Rights Section of the DOJ reaffirmed in a 2015 Statement of Interest

       before the United States District Court for the District of Massachusetts that it has been a

       “longstanding position” of the Department of Justice “that the ADA applies to website of

       public accommodations.” See National Association of the Deaf v. Massachusetts Institute

       of Technology, No. 3:15-cv-300024-MGM, DOJ Statement of Interest in Opp. To Motion

       to Dismiss or Stay, Doc. 34, p. 4 (D. Mass. Jun. 25, 2015) (“MIT Statement of Interest”);

       see also National Association of the Deaf. v. Harvard University, No. 3:15-cv-30023-

       MGM, DOJ Statement of Interest of the United States of America, Doc. 33, p.4 (D. Mass.

       Jun. 25, 2015) (“Harvard Statement of Interest”).

38.    The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this action. In

       relevant part, the ADA requires:

       In the case of violations of . . . this title, injunctive relief shall include an order to alter
       facilities to make such facilities readily accessible to and usable by individuals with
       disabilities . . . Where appropriate, injunctive relief shall also include requiring the . . .
       modification of a policy . . .

42 U.S.C. § 12188(a)(2).

39.    There is no DOJ administrative proceeding that could provide Plaintiff with Title III

       injunctive relief.

40.    While DOJ has rulemaking authority and can bring enforcement actions in court, Congress

       has not authorized it to provide an adjudicative administrative process to provide Plaintiff

       with relief.




                                                -12-
       Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 13 of 21




41.   Plaintiff alleges violations of existing and longstanding statutory and regulatory

      requirements to provide auxiliary aids or services necessary to ensure effective

      communication, and courts routinely decide these types of matters.

42.   Resolution of Plaintiff’s claims does not require the Court to unravel intricate, technical

      facts, but rather involves consideration of facts within the conventional competence of the

      courts, e.g. (a) whether HERR FOODS offers content and services on its Website, and (b)

      whether Plaintiff can access the content and services.

43.   Without injunctive relief, Plaintiff and other visually-impaired consumers will continue to

      be unable to independently use the Website, violating their rights.

                             CLASS ACTION ALLEGATIONS
44.   Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a nationwide

      class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the United

      States who have attempted to access Defendant’s Website and as a result have been denied

      access to the equal enjoyment of goods and services, during the relevant statutory period.

45.   Common questions of law and fact exist amongst Class, including:

              a.      Whether Defendant’s Website is a “public accommodation” under

              the ADA;

              b.      Whether Defendant’s Website denies the full and equal enjoyment

              of its products, services, facilities, privileges, advantages, or accommodations to

              people with visual disabilities, violating the ADA.

46.   Plaintiff’s claims are typical of the Class. The Class, like Plaintiff, are visually impaired or

      otherwise blind, and claim that Defendant has violated the ADA by failing to remove

      access barriers on its Website so as to be independently accessible to the Class.




                                               -13-
        Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 14 of 21




47.    Plaintiff will fairly and adequately represent and protect the interests of the Class Members

       because Plaintiff has retained and is represented by counsel competent and experienced in

       complex class action litigation, and because Plaintiff has no interests antagonistic to the

       Class Members.

48.    Class certification of the claims is appropriate under Fed. R. Civ. P. 23(b)(2) because

       Defendant has acted or refused to act on grounds generally applicable to the Class, making

       appropriate both declaratory and injunctive relief with respect to the Class as a whole.

49.    Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because fact

       and legal questions common to Class Members predominate over questions affecting only

       individual Class Members, and because a class action is superior to other available methods

       for the fair and efficient adjudication of this litigation.

50.    Judicial economy will be served by maintaining this lawsuit as a class action in that it is

       likely to avoid the burden that would be otherwise placed upon the judicial system by the

       filing of numerous similar suits throughout the United States.

                            FIRST CAUSE OF ACTION
                   VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
51.    Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

       allegation of the preceding paragraphs as if fully set forth herein.

52.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

       No individual shall be discriminated against on the basis of disability in the full and equal
       enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of
       any place of public accommodation by any person who owns, leases (or leases to), or
       operates a place of public accommodation.

42 U.S.C. § 12182(a).




                                                 -14-
        Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 15 of 21




53.    Defendant’s Website is a public accommodations within the definition of Title III of the

       ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the general public,

       and as such, must be equally accessible to all potential consumers.

54.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities the opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

       12182(b)(1)(A)(i).

55.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities an opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodation, which is equal to the

       opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

56.    Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

       among other things:

       [A] failure to make reasonable modifications in policies, practices, or procedures, when
       such modifications are necessary to afford such goods, services, facilities, privileges,
       advantages, or accommodations to individuals with disabilities, unless the entity can
       demonstrate that making such modifications would fundamentally alter the nature of such
       goods, services, facilities, privileges, advantages or accommodations; and a failure to take
       such steps as may be necessary to ensure that no individual with a disability is excluded,
       denied services, segregated or otherwise treated differently than other individuals because
       of the absence of auxiliary aids and services, unless the entity can demonstrate that taking
       such steps would fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

57.    The acts alleged herein constitute violations of Title III of the ADA, and the regulations

       promulgated thereunder. Plaintiff, who is a member of a protected class of persons under

       the ADA, has a physical disability that substantially limits the major life activity of sight

       within the meaning of 42 U.S.C. § 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been



                                               -15-
       Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 16 of 21




      denied full and equal access to the Website, has not been provided services that are

      provided to other patrons who are not disabled, and has not been provided any reasonable

      accommodation to those services. Defendant has failed to take any prompt and equitable

      steps to remedy its discriminatory conduct. These violations are ongoing.

58.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

      incorporated therein, Plaintiff, requests relief as set forth below.

                               SECOND CAUSE OF ACTION
                                 DECLARATORY RELIEF
59.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

      allegation of the preceding paragraphs as if fully set forth herein.

60.   An actual controversy has arisen and now exists between the parties in that Plaintiff

      contends, and is informed and believes that Defendant denies, that its Website contains

      access barriers denying blind customers the full and equal access to the products, services

      and facilities of its Website, which Defendant owns, operations and controls, fails to

      comply with applicable laws including, but not limited to, Title III of the Americans with

      Disabilities Act, 42 U.S.C. § 12182, et seq. prohibiting discrimination against the blind.

61.   A judicial declaration is necessary and appropriate at this time in order that each of the

      parties may know their respective rights and duties and act accordingly.

                                   PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

62.   A Declaratory Judgment that at the commencement of this action HERR FOODS was in

      violation of the specific requirements of Title III of the ADA described above, and the

      relevant implementing regulations of the ADA, in that HERR FOODS took no action that




                                               -16-
       Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 17 of 21




      was reasonably calculated to ensure that its Website is fully accessible to, and

      independently usable by, individuals with visual disabilities;

63.   A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504(a) which

      directs Defendant to take all steps necessary to bring its Website into full compliance with

      the requirements set forth in the ADA, and its implementing regulations, so that its Website

      is fully accessible to, and independently usable by, blind individuals, and which further

      directs that the Court shall retain jurisdiction for a period to be determined to ensure that

      Defendant has adopted and is following an institutional policy that will in fact cause it to

      remain fully in compliance with the law—the specific injunctive relief requested by

      Plaintiff is described more fully in paragraph 8 above;

64.   An award of costs and expenses of this action;

65.   Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR §

      36.505, including costs of monitoring Defendant’s compliance with the judgment (see

      Hadix v. Johnson, 143 F.3d 246 (6th Cir. 1998), aff'd in part, rev'd in part, 527 U.S. 343

      (1999); Jenkins v. Missouri, 127 F.3d 709 (8th Cir. 1997); Walker v. U.S. Dep't of Hous.

      & Urban Dev., 99 F.3d 761 (5th Cir. 1996); Stewart v. Gates, 987 F.2d 1450, 1452 (9th

      Cir. 1993) (district court should permit compensation for the post judgment monitoring

      efforts by the plaintiff’s counsel that are “useful and necessary to ensure compliance with

      the court's orders”); Garrity v. Sununu, 752 F.2d 727, 738-39 (1st Cir. 1984); Adams v.

      Mathis, 752 F.2d 553 (11th Cir. 1985); Willie M. v. Hunt, 732 F.2d 383, 385, 387 (4th Cir.

      1984); Bond v. Stanton, 630 F.2d 1231, 1233-34 (7th Cir. 1980); Northcross v. Board of

      Educ., 611 F.2d 624, 637 (6th Cir. 1979) (“Services devoted to reasonable monitoring of

      the court's decrees, both to ensure full compliance and to ensure that the plan is indeed




                                              -17-
          Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 18 of 21




         working…are essential to the long-term success of the plaintiff's suit.”) (citing 3rd Circuit’s

         support for District Court’s award of prospective fees to plaintiff’s counsel);

66.      An order certifying the Class under Fed. R. Civ. P. 23(a) & (b)(2) and/or (b)(3), appointing

         Plaintiff as Class Representative, and his attorneys as Class Counsel; and

67.      Such other and further relief as this Court deems just and proper.


Dated:      Philadelphia, Pennsylvania
            November 25, 2019


                                                         GLANZBERG TOBIA LAW, P.C.

                                                         By: /s/ David S. Glanzberg
                                                         David S. Glanzberg, Esq.
                                                         david.glanzberg@gtlawpc.com
                                                         123 South Broad Street, Suite 1640
                                                         Philadelphia, PA 19109
                                                         Tel: (215) 981-5400
                                                         Fax: (267) 319-1993
                                                         ATTORNEYS FOR PLAINTIFF




                                                  -18-
                                     Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 19 of 21
                                       ""'"'"' •~1.·r. ~-                                I          CIVIL COVER SHEET                                                                 IC?-e.V~675q
                                                   , e inro~atltittjntained herem neither replace nor supplement the filmg and service ot pleadings or other papers as reqmred by la1>. except as
                                                  '}{'h~ forn'f.         a~pr
                                                                       ved by t )ud1cial Conference of the United States m September 1974, 1s requued for the use of the Clerk of Court for the
                                                      ef.,h'eet - (SR 1VSTRU,
                                                           t.,-1', ~, ........
                                                                                 VS OV \FXT PA(,F ()~       /<ORM 1      nm,
                           ...~ ~ ~ ,··-·=·""'
                             Jfl.'S    - - ""•4< , . -. • ""·::.'
                                                                                                                situated
                                                                                                                                            DEFENDANTS
                                                                                                                                          HERR FOODS INCORPORATED
    JOHN MAHONEY. on behalf of himself and all


        (b)     County of ReMdence of              r Irst L1sted Plaint, ff                                                                 County of Residence of FITSt Listed Defendant
                                            (EXCEPT A L'S PLAIVT!ff                                                                                                          fl\ 1: S P!AIVT/Ff CA~FS ONLY,
                                                                                                                                            NOH        f'J lAMl COl\iDE.M'-.ATI0N CASES. LSF THE lOCA TIO'J Of
                                                                                                                                                       THt TRACT OF LAND 11'\'0\ VU)


        (C)     Attorney S 1},rm Name Address and Telephone Number}                                                                          Attorneys r/J K.nawn1
    GLANZBERG TOBIA LAW. P C
    DAVIDS GLANZBERG ESQUIRE & ROBERT M TOBIA. ESQUIRE
    123 S BROAD ST. STE 1640 PHILA. PA 19109. 215-981-5400

                                                                                                                        III. CITIZENSHIP OF PRl:'\ICIPAL PARTIES (P/a,e an                                               ¥ m One Bo.,fur f'Ja,,u,f!
                                                                                                                                 rFur Dzvers1tJ ( ases Onln                                                     and (Jne Box for /Jejenda,,t;
cl      I   l: S Government
                Plainbff
                                                                  Federal Quesnon
                                                                     n:,  Uovernment No1 a Party)                           Citizen of I1us 5tate
                                                                                                                                                           P1F
                                                                                                                                                           cl I
                                                                                                                                                                                  ,
                                                                                                                                                                                 DEF
                                                                                                                                                                                            Incorporated or Pnncipal Pla~e
                                                                                                                                                                                                                                P1F
                                                                                                                                                                                                                                      4    ,OFF
                                                                                                                                                                                                                                            7 4
                                                                                                                                                                                              of Business In This State

cl          t· 5 Goveniment                                       Drversity                                                 C'mzen of Another State                ,     2       cl     2   Incorporated and Pnnupal Place                 ,   5   ,   5
                Defendant                                            r/ndl(;ate Cmzensh1p of Parlles m Item ll[j                                                                               of Busmess ln Another State

                                                                                                                            C'1nzen or Subiect of a                ,     3       ,      3   Fore1gn "J"atJon
                                                                                                                                                                                                                                           ,   6   ,   6




I
    IV ~A Tt:RE OF St:IT (Place an

7 I IO ;n5urance
                              <'.   V ';   % ;(           m
                                                               .,,    'X m One Box On/y1


                                                          PFRSONAL [;',Jl RY
                                                                                               mi
                                                                                             PERSONAL NJURY
                                                                                                               ®'?a¼
                                                                                                                               ForeJ




                                                                                                                            '.1 625 [lrug Related Se=e
                                                                                                                                                                                  l hck here for Nature of Suit Code De.scrmttons

                                                                                                                                                                         cl 422 Appeal 28 \.:SC 158
                                                                                                                                                                                                       .m ~@,.
                                                                                                                                                                                                               ,         l 75 False Claims Act
                                                                                                                                                                                                                                                           I


'.J 12.0 Manne                                    '7      ll O Airplane                  '.1 365 Personal Injury •                        of Proper!), 21 l'.SC 881      '.'J 42 l Withdrawal                  7 J76Qm Tam(31 t:SC
 7 I ~C 1\t1.tler Act
7 140 l\q:wuable InMrument
                                                  '.'J    l l 5 Airplane Product
                                                                 l.iab1hty               ,       Product Liab1h1J,
                                                                                             367 Health ('are;
                                                                                                                            '.'J 690 Other                                         28 LSC 157                            J729ta>:
                                                                                                                                                                                                               '1 400 State Reapportionment
'.1 1~O Rec.overy of Overpayment                   7      320 Assault Libel &                    Pharmaceuncal                                                                                                 '.'J 4 IO Antitrust
           & f.nforcement of Judgment                            Slander                         Personal Injury                                                         '7 820 (' opynghts                    CJ 4 ~U Ranks and Bankmg

,
'.1 I 'i I Medic.are A.ct
    l 52 Recove.ry of Defaulted
                                                   '1     llO Federal Employers'
                                                                 I 1ab1h!J,
                                                                                                 Product L1ab1h!J,
                                                                                         (J 368 Asbestos Persona:
                                                                                                                                                                         '1 830 Patent
                                                                                                                                                                         7 835 Patent - Abbm,1ated
                                                                                                                                                                                                               '.1 450 Commerce
                                                                                                                                                                                                               7 460 Deporta11on
           <.tudent I oans                         '.'J   340 Manne                              Injury Product                                                                       New Drug Apphc.atton     ., 4 "'O Ra,.keteer lnfluenced and
           (f ,dudes Veterans)                     cl     l4 5 "1:arme Product                   Liab,hty                                                                '.'J 840 Trademark                                  ('onupt Orgaruzat1ons
7 : ') { Rec.oven, of Overpayment                                Liab1h!J,                  PERSONAL PROPERTY               ¼W/////   %4@p·,;1 ,   "          '""«' w,
                                                                                                                                                                         "'.'J 861 HIA ( H95ff)                   '.'J 480 C onswner Credit

,                                                                                        ,,
              of Veterans Benefits                 '1     350 Motor Vehicle              n 370 Other fraud                  cl 7IO F au Labor Standards                                                                      !15 LSC 1681 or 1692\
        I 60 Stockholders Swts                     7      355 Motor Velncle                  371 Truth m Lendmg                          Act                             '.1    862   Black 1.ung ;92 l)        7 485 Telephone Consumer
cl 190 Oth,,r ( ontra<t                                         Producl L1ab1hty             380 Omer Personal              cl     720 Labor•'Management                 '.1    863   DIWCDIWW (405(g))                  Protecnon A.ct
cl 145 (' ontrad Produ1..t l .tablht\'
,.,196 Franch1se
                                                   '.'J   360 Other Personal
                                                                lnjlll)                  ,       Property Damage
                                                                                             385 Property Damage            '.'J
                                                                                                                                         Relations
                                                                                                                                   740 Railway Labor Act
                                                                                                                                                                         '.'J
                                                                                                                                                                         '7
                                                                                                                                                                                864
                                                                                                                                                                                865
                                                                                                                                                                                      S51D Title XVI
                                                                                                                                                                                      R51 <405[_g))
                                                                                                                                                                                                               '.'J 490 (' able/~at TV
                                                                                                                                                                                                               :7 850 Sec-onuc>"-/Con1mod1t-es1




                                           -
                                                   cl     362 Personal Injury •                  Product l ,1ab1hty         '.'J   75 I Fanuly and Medical                                                                    txd1ange
                                                                Medical Malnracllce                                                      Leave Act                                                                j      890 Other 5tat"tory Actions
I                                                         mi                                                                '.'J   790 Other Labor L 1tlgat1on                              J                     ':-J   89 I Agncultural ft.ct,
cl 210 Land Condemnanon                           ::-J    440 0me.r CIVIi Rights              Habeas Corpus                 '1     791 l:.mployee Renrement              '1 870 Taxes (l; S Plamt,ff              '.7    893 l.n\e1ronmental \1atte·rs
'7 l l(I f: oredv.'l.ure                          '1      441 Vobng                      ::-J 46 3 Ahen Detamee                         lnc.ome Se"unt)' A.ct                   or Defendant)                     CJ     895 F r-eedom of lnfon11atJ011
'.'J 2 lO Rent Lease & fiecnnent                  '.'J    442 Employment                 '.'J 5 IO Monons to Vacate                                                      :1 871 IRS- Tlurd Parti,                             ft.ct
'.'J 240 Torts to Land
'.1 24 5 Tort Product L1ab1li
                                                  I\      44 3 Housmg,
                                                                A\,A,ommodationscl 5 30 General
                                                                                                    Sentence                                                                    26 LSC' ~609                      ':-J
                                                                                                                                                                                                                   J
                                                                                                                                                                                                                         896 Arb1trat1on
                                                                                                                                                                                                                         899 i\dn11mstrat1,,e Prou:·dure
 7 290 ,\J; Other Real Prop rt),                  I;J 445 Amer w1l1sabI1,11es - :7 53 5 Death Penalty                                                        • . ,.>                                                          Act/Re\e'e\\' or Appeal of
                                                              !:.mployment               Other'                             :1 462 "-aturahzanon Apphcat,on                                                                   Age.nC)' Decasion
                                                  I ::;I 1446 Amer w 1l1sab1ht1es · '1 540 Mandamus & Other                 cl 465 Other In11mgrat1on                                                             '.'J   950 l onsDtulH'IlahtJ, of
                                                              Other                 '.'J 550 C1v1l Rights                                 Actions                                                                             5tate Statutes
                                                  I~ 448 F.ducatlon                 (J 555 Pnson Conditlon
                                                                                    '1 560 Civil Detainee ·
                                                  l)                                         londtnons of
                                                                                             Confinement


t-  t(1
            OI IGIN
            0 g,nal
              PrDceeding
                         /Place an X m One Box Unly)
                                 '7 2 Removed trom
                                           State Court
                                                                                 7   3   Remanded from
                                                                                         Appellate Court
                                                                                                                       '.1 4 Rein~tated 01
                                                                                                                            Reopened
                                                                                                                                                       '7 5 Transferred from
                                                                                                                                                            Another D1stnct
                                                                                                                                                                                            ,   6 Mult1d1stnct
                                                                                                                                                                                                   L1t1gat1on •
                                                                                                                                                                                                                                7 8   Mult1d,st11ct
                                                                                                                                                                                                                                      !1tigat10n -
    \                                                                                                                                                       rspecif>)                              Transfer                           Direct FJle
                                                              Cite the CS C1v1I Statute under wh1c.h you are fihn_l\'Do notciteJurisdictional<tatutes unless diversity1
                                                              Title Ill of the Americans with D1sab1ht1es ct                                                                                                                 ,...._   'l
v ~ ,1;sE OF A<Tl'f'                                      I~ descnpuon of cause
VII. REQt:ESTE,D IN \ :2J ( IECK If nm, IS A CLASS ACTION            1
                                                                                                                                   DEMA;\'D$
                                                                                                                                                                                                                         I
                                                                                                                                                                                         CHH"K Yl,5 only if d, tnand~xn c.ompla,nt
                                                                                                                                                                                                                                      )
     CO'1PLAINT:          t,\-mI-oR RULE 23. FR Cv P                                                                                                                                     Jl'RY DEMA;\'D·                   Xv     s        7No

VIII. RELATED CASE(S~

Dft.H
      IF A~Y                e mstn.t<110ns,
                                                                                         TTJDGF
                                                                                                        or ft.TI0R'./EY OF RFCOR0
                                                                                              SIGNAT'l'.RE
                                                                                                                                                       ~                 '-1:)<~'KET Nl:MBI.R                  o~V- 6 2019
    11/28/2019                                                                                /s/ David S Glanzberg. Esq
    FOR OFFI(E rsE ONLY

        RH tTPT     #                        AMOL'N1                                                APPi Y:NG IFP                                         JCOGf                                     \1AG Jl DGE
                                                    ;c   1}'

                                          't'
                             Case 2:19-cv-05759-MMB   Document
                                                 CNITED           1 Filed
                                                        STATES DISTRICT   12/06/19 Page 20 of 21
                                                                        COL'RT
                                                               FOR THE EASTER~ DISTRICT OF PENNSYLVANIA

       ,ff~ ~~,,..!:;o/(::!lJ'P,~~,f itt
       ..                                    11. p~t}plfmtlfj to
                                                                                 DESIGNATION FORM                                        19               57 5 9
                                                                       indicate the categ~ry of the cas: for the purpose of ~ss1gnment to the appropriate calendar)

Add'NlesofPiamtiff.____                                   -7203 Centen~1al Station, Warmm~!~~ PA 1897~                                                                  __
Address of Defendant:                                          600 North 2nd Street Harrisburg, PA 17101
                                    ----------                                   - --- -        -                           ------
Place of Accident, Incident or Transaction: ______                                                            Bucks County
                                                                                                                                 ------


RELATED CASE, IF ANY:

Case \lumber                          ___ ______"                      Judge                                                       Date Termmated                  -·----
C1v!l cases are deemed related when Yes is answered to any of the followmg quest10ns

       Is this case related to property mcluded m an earher numbered smt pendmg or w1thm one year                                     YesD                    NoEJ
       prev10usly termmated act10n m this court?

2      Does this case mvolve the same issue of fact or grow out of the same transact10n as a pnor suit                                YesD                    NoEJ
       pendmg or w1thm one year prev10usly termmated action m this court?

3      Does this case mvolve the vahd1ty or mfrmgement ofa patent already m smt or any earher                                         YesO                    NoEJ
       numbered case pendmg or withm one year prev10usly termmated action ofth1s court?

4      Is this case a second or successive habeas corpus, so 1 s unty appeal, or pro se c1v!l nghts
       case filed by the same md1V1dual?
                                                                                                                                      YesO                    No    Er

DAH _ _
                                 ,~1
l certify that, to my knowledge, the w1thm case

furn coon ox~t" ; :
                                        __._[__._9_ _ __
                                                                O is                   related to any case now pendmg or w1thm one year previously termmated action m



                                                                                                                                                 Attorney ID   #   (if applicable)


CIVIL: (Place a ✓ in one category only)

A.            Federal Question Cases:                                                               B.   Diversity Jurisdiction Cases:

•• 2I         Indemmty Contract, Manne Contract, and All Other Contracts
              FELA
                                                                                                  01
                                                                                                   •032
                                                                                                              Insurance Contract and Other Contracts
                                                                                                              Airplane Personal InJury
 •• 3  4
              Jones Act-Personal InJury
              Antitrust                                                                          •• 5    4
                                                                                                              Assault, Defamation
                                                                                                              Manne Personal InJury

B5     6
              Patent
              Labor-Management Relat10ns                                                         ••      6
                                                                                                              Motor Vehicle Personal InJury
                                                                                                              Other Personal InJury (Please specify)
• 8    7      C1v1l Rights
                                                                                                  •• 8
                                                                                                         7    Products Liab1hty

•
~

       9
              Habeas Corpus
              Secunties Act(s) Cases                                                                     9
                                                                                                              Products Liabthty - Asbestos
                                                                                                              All other Dtverstty Cases
  "" IO       Social Secunty Review Cases                                                                     (Please specify)

  f\1         All other Federal Question Cases
              (Please specify)   Americ~ns _'!ll!D DisabJlities Act (446}



                                                                                  ARBITRATION CERTIFICATION
                                                         (The effect of this certtficatwn 1s to remove the case from eilg1b1lzty for arbztratlon )

I,           David S. Glanzber~ - _, counsel of record or prose plamtJff, do hereby certify
                   rsuant to Local CJVJI Rule 53 2, § 3(c) (2), that to the bes-t of. m.y knowledge and belief, the damages recoverable m this ctvtl act10n case
                   ceed the sum of$150,000 00 exclusive ofmterest and costs                                                                            DEC _ 6 2019

                   :'::::: fu~ m = - Mm>~" oought                           ' ~                                                                      PA 50820
DATE                                        ----                                                             --------                         ------------
                                                                                Attorney-at-Law I Pro Se Plaintiff                              Attorney ID    #   (if apphcable)

NOTE A tnal de novo will be a tnal by Jury only 1fthere has been comphance WJth FR C P 38

c,, 609 (512018;
        Case 2:19-cv-05759-MMB Document 1 Filed 12/06/19 Page 21 of 21


                    l      IN     . ITEDSFAIEs DISTRICT couRT
                   \.1'.f>R THE EASTERN DISTRICT OF PENNSYLVA:'.'lIA
                   CASE MA.~AGEMENT TRACK DESIGNATION FOR'1

JOHN MAHONEY, on behalf of himself and                                      CIVIL ACTION
all others similarly situated
                        v.
                                                                               19           37&9
                                                                            NO.
HERR FOODS INCORPORATED
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT O:'.'IE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus·· Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security · Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )



                                                                                                 ~
(f) Standard Management - Cases that do not fall into any one of the other tracks.



  11/25/19                      David S. Glanzberg
Date                               Attorney-at-law                   J~
 (215) 981-5400                 (267) 319-1993

Telephone                          FAX :'.'lumber                       E-Mail Address


(Civ. 660) 10/02




                                                                                        DEC - 6 201!l
